Citation Nr: 1336189	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  10-21 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right thigh muscular disability.

2.  Entitlement to service connection for a left thigh muscular disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from May 1990 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Nashville, Tennessee, Regional Office (RO).  

In August 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and the transcript is of record.  

Consistent with the evidence of record and to most accurately reflect the benefits sought, the claims on appeal have been recharacterized on the title page.  

The Board remanded the appeal for additional development in October 2011 and March 2013.


FINDING OF FACT

The right and left muscular thigh disabilities are due to the service-connected lumbar spine disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right thigh muscular disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013). 

2.  The criteria for service connection for a left thigh muscular disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the service connection claims, and this is a full grant of the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Veteran is competent to provide an account of his thigh/hip symptoms; however, he lacks the necessary training and expertise to provide a competent medical diagnosis or etiological opinion relating any such disability to service.  To the extent the Veteran attributes his current thigh/hip disability to an orthopedic condition his opinion is of no probative value.  

In fact, at the 2013 VA examination, the examiner explicitly indicated that the Veteran's hips were within normal limits for a person of his age.  Moreover, the examiner specifically stated that the Veteran's "thigh pain mimicks (sic) [and] is often confused with hip pain by the lay public understanding," and that right and left thigh muscular disabilities are the most accurate diagnosis.  The examiner further stated that the disability (e.g., pain and limitation of motion) was "NOT from the ANATOMIC HIP JOINT, rather it is from the back."  The opinion reflects a cogent well reasoned medical assessment, based on service treatment records, relevant examination findings, the Veteran's competent account of symptomatology, and the provider's appropriate medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Service connection is in effect for degenerative joint disease of the thoracolumbar spine and the only competent evidence of record relates right and left thigh disabilities to the service-connected disability.  Service connection for right and left muscular thigh disabilities is warranted.  


ORDER

Service connection for a right thigh muscular disability is granted. 

Service connection for a left thigh muscular disability is granted. 



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


